Citation Nr: 0939575	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-21 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which held that service connection 
for an acquired psychiatric disorder, to include 
schizophrenia, remained denied because the evidence submitted 
was not new and material.

A BVA decision dated in May 2008 affirmed the RO's denial.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and in 
an Order dated in April 2009, the Court granted a Joint 
Motion for Remand (Joint Motion) filed by the parties in the 
case and returned the case to the Board for compliance with 
the instructions in the Joint Motion.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia, is 
addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in January 1978 most 
recently denied the Veteran's claim for service connection 
for an acquired psychiatric disorder, to include 
schizophrenia.

2.  The evidence associated with the claims file subsequent 
to the January 1978 RO decision includes newly submitted 
evidence relating to an unestablished fact in a manner which 
presents a reasonable possibility of substantiating the claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.


CONCLUSIONS OF LAW

1.  The January 1978 rating decision, which denied service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the RO's January 1978 
decision is new and material, and the claim for entitlement 
to service connection for an acquired psychiatric disorder, 
to include schizophrenia is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's 'duty 
to notify' and 'duty to assist' obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  However, given the favorable 
determination on the claim being addressed by a final 
decision at this time (whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection), the Board finds that any deficiency in the VA's 
'duty to notify' and 'duty to assist' obligations would 
represent harmless error.  Consequently, the Board will 
dispense with any additional discussion of the VA's 'duty to 
notify' and 'duty to assist' obligations.

The Veteran essentially contends that his schizophrenia (or 
another acquired psychiatric disorder) is related to service.  
Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury in the line of duty, in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for 
certain chronic diseases, such as a psychosis like 
schizophrenia, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 
3.309.

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The Veteran's claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia, was initially 
considered and denied by the RO in a March 1971 rating 
decision.  That rating decision denied service connection on 
the basis that schizophrenia was not manifested during 
service or to a compensable degree within one year of 
separation from service.  The Veteran was notified of that 
determination and of his appellate rights by way of a letter 
dated in March 1971, but the Veteran did not appeal that 
decision.  As such, the March 1971 rating decision represents 
a final decision.

The Veteran's claim was again considered and denied by the RO 
in a January 1978 rating decision.  That rating decision 
found no evidence to change the determination in the March 
1971 denial.  The Veteran was notified of that determination 
and of his appellate rights by way of a letter dated in 
January 1978, but the Veteran did not appeal that decision.  
The Board acknowledges, in passing, that the Veteran's mother 
submitted a statement in January 1978 attempting to appeal a 
denial of service connection, but the RO determined this 
correspondence to be inadequate to be considered a Notice of 
Disagreement; the Veteran was notified of this as well in a 
letter sent in March 1978.  No further timely attempts to 
appeal were received, nor have any contentions been advanced 
with regard to attempting to appeal the January 1978 RO 
rating decision.  As such, the January 1978 rating decision 
also represents a final decision.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is 'new and material.'

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

Furthermore, 'material evidence' could be 'some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision.'  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

The evidence associated with the claims file subsequent to 
the RO's January 1978 denial features, most significantly, a 
statement dated in July 1984 authored by a ward physician at 
a VA hospital treating the Veteran at that time.  The July 
1984 statement discusses the author's "chart review" and 
presents a potentially pertinent medical opinion regarding 
the etiology of the Veteran's diagnosed schizophrenia.  
Specifically, the July 1984 statement refers to information 
in the Veteran's chart referring to the Veteran having 
"[s]pent 5 weeks at Letterman US Army Hospital October 1968 
prior to discharge."  The author of the July 1984 statement 
explains that "[t]here is no indication what this psych 
hospitalization was for, but considering the course of 
illness in schizophrenia it would be likely that this was a 
first break."

The July 1984 statement on its face suggests that a medical 
professional considered it likely that the Veteran's in-
service hospitalization in 1968 was an early manifestation of 
schizophrenia.  Such a fact would be considered new and 
material in this case, as the March 1971 and January 1978 
denials were based in part upon an absence of evidence 
showing any manifestation of schizophrenia during military 
service.

The Board notes that the July 1984 statement expressly 
acknowledges that the author did not have the benefit of 
access to contemporaneous records of the October 1968 Army 
hospitalization.  The Board has reviewed the Veteran's 
service treatment records to consider to what extent the July 
1984 statement is based upon an understanding that is 
reasonably consistent with the available contemporaneous 
documentation.  In brief, the limited available service 
treatment records reveal that the Veteran was hospitalized in 
October 1968 following a sudden loss of consciousness that 
was thought to have been a seizure.  Following the apparent 
seizure, the Veteran struggled with medics and was noted to 
seem disoriented.  He was hospitalized for "neurological 
observation for seizure disorder," however the records 
indicate "no disease found."

It appears that the October 1968 in-service hospitalization 
was not specifically a psychiatric hospitalization as the 
author of the July 1984 statement believed.  However, in 
light of the fact that the October 1968 hospitalization 
appears to have failed to yield a medical explanation for the 
Veteran's sudden loss of consciousness, and as the 
contemporaneous records show that the Veteran was disoriented 
and inexplicably "struggled with the 2 medics who had come 
to assist," the July 1984 medical opinion that the Veteran's 
first schizophrenic break took place in October 1968 does not 
appear implausible.  In the Board's view, the July 1984 
medical opinion to the effect that the events surrounding the 
Veteran's October 1968 hospitalization were an early 
manifestation of his later-diagnosed schizophrenia 
constitutes new and material evidence in this case.

The July 1984 medical statement indicates that the author 
considered it likely that the October 1968 in-service 
hospitalization was etiologically significant with respect to 
the Veteran's schizophrenia.  The author further indicated 
that a better determination in this regard could be made upon 
review of the contemporaneous October 1968 records.  As some 
of the October 1968 hospitalization records are available for 
review, the Board believes that additional development in the 
form of a VA psychiatric examination and review of the 
complete medical history could be essential to a proper 
determination in this case.  In light of the fact that the 
January 1984 medical statement suggests a plausible nexus 
between the schizophrenia and military service which warrants 
additional development, the Board finds that the January 1984 
statement constitutes new and material evidence sufficient to 
reopen the previously denied claim.  The evidence presents a 
reasonable possibility that a medical expert, with the 
benefit of review of the entire documented medical history, 
may find that the Veteran's schizophrenia manifested during 
service.  The Board notes that the claims file shows that the 
Veteran was formally diagnosed with schizophrenia at least as 
early as December 1970.

Therefore, the Board finds that new and material evidence has 
been submitted that is sufficient to reopen the previously 
denied claim.  Thus, because the Board finds that new and 
material evidence has been received since the March 1971 and 
January 1978 RO decisions that denied service connection for 
an acquired psychiatric disorder, to include schizophrenia, 
the claim is reopened and must be adjudicated de novo.

ORDER

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric disorder, 
to include schizophrenia, is reopened, and to this extent 
only, the appeal is granted.


REMAND

Review of the record reveals that the RO found no new and 
material evidence to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include schizophrenia.  Where the RO initially finds no new 
and material evidence to reopen and the Board then finds that 
such new and material evidence has in fact been received 
(thus reopening the claim), the Board concludes the case must 
be returned to the RO for a de novo review of the entire 
record and a merits analysis unless there would be no 
prejudice to the Veteran, particularly in light of the 
evidentiary development outlined below.  See generally 
Bernard v. Brown, 4 Vet. App. 384 (1993).

This claim also involves matters of medical diagnosis and 
etiology.  Further development of the medical record is 
therefore necessary to allow for informed appellate review.  
Specifically, the Board notes that the new and material 
evidence presented in the January 1984 VA medical opinion 
suggests that the Veteran's in-service hospitalization in 
October 1968 may have been the first onset of his 
schizophrenia.  The January 1984 medical statement indicates 
that the author did not have the benefit of review of the 
contemporaneous records from the October 1968 
hospitalization, but believed that such a review would be 
helpful to making a more informed determination.  In the 
Board's view, additional development is warranted in the form 
of obtaining a psychiatric expert's review of the Veteran's 
pertinent medical history including the available records 
from the October 1968 in-service hospitalization.  Such 
review may now permit a fully informed etiology opinion 
addressing whether the Veteran's diagnosed schizophrenia, or 
any other pertinent acquired psychiatric disorder, was first 
manifested during the events involved in the Veteran's 
October 1968 in-service hospitalization (or otherwise during 
service).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should review the record 
and take any necessary action to ensure 
compliance with the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

2.  The Veteran should be afforded an 
examination by a psychiatrist to 
ascertain the nature and etiology of any 
acquired psychiatric disability currently 
diagnosed.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file.  
Following the examination and review, the 
examiner is requested to offer an opinion 
as to whether any acquired psychiatric 
disability diagnosed in this Veteran is 
at least as likely as not (a 50 percent 
or greater probability) causally or 
etiologically related to the Veteran's 
service or was first manifested during 
service.  

In particular, the examiner is requested 
to discuss the records associated with 
the Veteran's in-service hospitalization 
in October 1968.  The examiner is asked 
to specifically opine as to whether the 
events involved in the Veteran's October 
1968 in-service hospitalization 
(apparently featuring an unexplained loss 
of consciousness followed by 
disorientation and struggling with medics 
attempting to assist him) were at least 
as likely as not a manifestation of his 
later diagnosed schizophrenia (or any 
other chronic acquired psychiatric 
disability).  The claims file shows that 
the Veteran was formally diagnosed with 
schizophrenia at least as early as 
December 1970.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important 'that each disability be viewed 
in relation to its history [,]' 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


